Exhibit 10.1

 

GRAPHIC [g108201kgi001.jpg]

Protagonist Therapeutics Inc

 

7707 Gateway Blvd., Ste 140

Newark, CA 94560

 

United States of America

 

Tel + 1 510 474 0170

Fax + 1 649 649 7377

 

 

www.protagonist-inc.com

 

May 20, 2019

 

Donald Kalkofen

 

Dear Don,

 

On behalf of Protagonist, a biopharmaceutical company dedicated to discovering
and developing peptides as novel pharmaceutical drugs, I am happy to extend to
you an offer of full-time employment in our organization as Chief Financial
Officer reporting directly to Dinesh Patel, President & CEO, starting on
Tuesday, May 28, 2019.

 

You will be working out of our Newark location.

 

Specifically, this letter will confirm in writing the terms of Protagonist’s
offer to you:

 

1.              This is a salaried regular position exempt from state and
federal wage and hours laws and regulations.  Your annual base salary will be
$350,000. Your base salary will be paid in accordance with the Company’s normal
payroll procedures and will be subject to applicable withholding required by
law.  Presently employees are paid on the 15th and on the last day of each
month. You will be eligible for a discretionary annual bonus of up to 40% of
your salary, prorated to actual days of employment in a calendar year based on
the accomplishment of corporate and personal goals. You must be employed by the
Company on the date on which the bonus is paid The Company reserves the right to
change your position, duties, work location, reporting relationship and
compensation from time to time in its discretion.

 

2.              As a full-time employee of the Company, promptly following
commencement of your employment, which will be Tuesday, May 28, 2019, and as a
material inducement to your employment by the Company, you will be granted by
the Compensation Committee of the Board of Directors (the “Committee”) an option
to purchase 100,000 (one hundred thousand) shares of the Company’s Common Stock
(the “Option”) pursuant to the Protagonist Therapeutics, Inc. 2018 Inducement
Plan, to be adopted by the Board of Directors in connection with the grant of
the Option (the “Plan”). The exercise price per share for the Option shall be
equal to the Fair Market Value (as defined in the Plan) as of May 31, 2019 (the
effective date of grant based on your employment start date).  The Option will
be subject to the terms and conditions of the Plan and the applicable grant
notice and option agreement. You will vest in 25% of the option shares after 12
months of continuous service, and the balance will vest in equal monthly
installments over the next 36 months of continuous service. The Company reserves
the right to change your position, duties, work location, reporting relationship
and compensation from time to time in its discretion.

 

--------------------------------------------------------------------------------



 

1.              You will be eligible to participate in Protagonist’s employee
benefits program including medical, dental, vision, life, Employee Stock
Purchase Plan (ESPP) and AD&D insurance as well as participate in our
401(k) plan.  The Company reserves the right to amend, add or discontinue
benefits from time to time in its sole discretion.

 

2.              You will be eligible to accrue up to 15 days of paid vacation
per calendar year.  In addition, you will be able to take up to 5 paid sick days
per calendar year.  Protagonist usually shuts down between Christmas and New
Year’s requiring employees to utilize their vacation time.

 

3.              As a Protagonist employee, you will be expected to abide by
Company rules and policies, and sign and comply with the Proprietary Information
and Inventions Agreement, which prohibits unauthorized use or disclosure of
Protagonist’s proprietary information.

 

4.              In your work for the Company, you will be expected not to use or
disclose any confidential or proprietary information, including trade secrets,
of other companies or third parties.  If you have or have had access to trade
secrets or other confidential, proprietary information from your former employer
or another third party, the use of such information in performing your duties at
the Company is prohibited.  This may include, but is not limited to,
confidential or proprietary information in the form of documents, magnetic
media, software, customer lists, and business plans or strategies.  You will be
expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.  You must also advise the Company
before your employment start date of any restrictions on your ability to work
for the Company, such as any covenants not to compete or solicit with any former
employers.  The Company reserves the right to rescind this offer should it
determine that such restriction poses a legal risk to the Company.

 

5.              In your capacity as a full-time employee of Protagonist, you
will be expected to relinquish all consulting roles and obligations with other
organizations.  The Company expects you to devote your full business time,
attention, knowledge and skills to the affairs of the Company and to your duties
for the Company, and to perform those duties diligently and to the best of your
ability.

 

6.              You agree that you will not bring onto Company premises any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality.

 

7.              Your employment will be “at will”.  You may terminate your
employment with Protagonist at any time and for any reason whatsoever simply by
notifying Protagonist.  Likewise, Protagonist may terminate your employment at
any time and for any reason whatsoever, with or without cause or advance
notice.  This at-will employment relationship cannot be changed except in a
writing signed by a Company officer.

 

8.              To ensure the rapid and economical resolution of disputes that
may arise in connection with your employment with the Company, you and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, including but not limited to statutory claims, arising from or relating
to the enforcement, breach, performance, or interpretation of this Agreement,
your employment with the Company, or the termination of your employment, shall
be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California conducted by JAMS or its
successor, under JAMS’ rules and procedures for employment disputes (which can
be downloaded at http://www.jamsadr.com/rules-employment-arbitration/ or will be
provided to you upon request).   You acknowledge that by agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding.  All
claims, disputes or causes of action, by either you or the Company,

 

--------------------------------------------------------------------------------



 

must be brought in an individual capacity, and shall not be brought as a
plaintiff (or claimant) or class member in any purported class or representative
proceeding, nor brought in a private attorney general capacity or proceeding,
nor joined or consolidated with any claims of any other person or entity.  You
will have the right to be represented by legal counsel at any arbitration
proceeding.  The arbitrator shall:  (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written statement signed by the
arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based.  The arbitrator
shall be authorized to award all relief that you or the Company would be
entitled to seek in a court of law.  The Company shall pay all JAMS arbitration
fees in excess of the administrative fees that you would be required to pay if
the dispute were decided in a court of law.  Nothing in this letter agreement is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration.

 

9.              This offer is contingent upon completion of a satisfactory
background check. As required by law, this offer is subject to satisfactory
proof of your identity and eligibility to work in the United States.

 

10.       This letter, together with your Proprietary Information Agreement,
forms the complete and exclusive statement of your agreement with the Company
concerning the subject matter hereof. The terms in this letter supersede any
other representations or agreements made to you by any party, whether oral or
written.  The terms of this agreement cannot be changed (except with respect to
those changes expressly reserved to the Company’s discretion in this letter)
without a written agreement signed by you and a duly authorized officer of the
Company.  This agreement is to be governed by the laws of the state of
California without reference to conflicts of law principles.

 

At Protagonist, we’re creating a great environment for employees to work in
synergy with each other, and are excited at the prospects of you joining us in
this adventure.  We look forward to your significant contributions towards
accomplishing our common goals.  I would like to emphasize that Protagonist
offers exceptional opportunities for achieving valuable industrial experience,
personal career growth, and individual recognition.  Please do not hesitate to
contact me if you have any questions.

 

To indicate your acceptance of our offer, please sign and date one copy of this
letter in the space provided below and return it to us.  If you accept our
offer, we would like you to start working at the US site no later than May 28,
2019.  This offer will remain open until May 24, 2019 at which time it will
expire if not previously accepted.

 

 

Sincerely yours,

 

 

 

 

 

 

 

 

/s/ Dinesh V. Patel, Ph.D.

 

 

Dinesh V. Patel, Ph.D.

 

 

President & CEO

 

 

Protagonist Therapeutics

 

 

 

 

 

 

 

 

I accept your offer of employment as described above:

 

 

 

 

 

 

 

 

/s/ Donald Kalkofen

 

May 24, 2019

Donald Kalkofen

 

Date

 

 

 

Enclosures: Proprietary Information Agreement

 

 

 

--------------------------------------------------------------------------------